Citation Nr: 1628028	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-25 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an increased disability rating for adjustment disorder with mixed anxiety and depressed mood (claimed as depression), currently evaluated at 50 percent disabling.

3.  Entitlement to an increased disability rating for migraine headaches, currently evaluated at 30 percent disabling.

4.  Entitlement to an increased disability rating for lumbar sprain with degenerative disc disease (claimed as back injury), currently evaluated at 20 percent disabling. 

5.  Entitlement to service connection for urinary dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1988 to November 1988, from September 1990 to June 1991, and from November 1993 to December 1993, to include service in the Persian Gulf.  The Veteran also had service in the Army National Guard, ending in September 1997.

The matter of service connection for right ear hearing loss comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

The remaining matters come before the Board on appeal from rating decisions issued by the RO in November 2014 and January 2016. While the Veteran entered a notice of disagreement as to the issues decided in these rating decisions, a statement of the case has not yet been issued.  Therefore, these matters are addressed herein for the sole purpose of providing a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In his September 2013 substantive appeal, the Veteran requested a Board hearing.  The Veteran was informed in a July 2014 letter that such a hearing had been scheduled for August 20, 2014, at the RO.  Thereafter, in an August 2014 telephone call, the Veteran indicated that he no longer wished to have a hearing.  Under these circumstances, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d)(2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The issue of service connection for sleep apnea has been raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for right ear hearing loss is set forth below.  The remaining issues are REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required. 


FINDING OF FACT

The Veteran does not have a current right ear hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that his right ear hearing loss is due to in-service noise exposure from his close proximity to mortar firing, bombing and aircraft. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992)(Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("[i]n the absence of proof of a present disability there can be no valid claim.")  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Board finds that the claim for service connection for right ear hearing loss must fail because hearing loss to an extent recognized as a disability for VA purposes (as defined under 38 C.F.R. § 3.385), has not been shown at any point pertinent to this appeal. 

The Veteran's service treatment records show that the Veteran underwent in-service audiological testing in April 1988, April 1991, and March 1996.  Each test showed the Veteran's right ear hearing to be within normal levels.

In June 2009, the Veteran underwent a VA audiological consult.  At that time, he reported significant hearing loss in his left ear, and noted that his wife commented on his hearing problems.  He further described losing hearing in his left ear.  The Veteran did not discuss his right ear, and testing showed hearing sensitivity to be within normal limits in that ear.  Word recognition scores were found to be excellent. 

The report of a September 2009 VA audiological evaluation indicates that audiometric testing results were within normal limits in the Veteran's right ear:


HERTZ

1000
2000
3000
4000
RIGHT
10
20
20
15

The speech recognition score was 98 percent in the right ear.  The VA audiologist stated that the Veteran's hearing was within normal limits for that ear, and the pure tone thresholds for the tested frequencies did not meet the criteria for disability. 

The report of an October 2013 audiological evaluation indicates that audiometric testing results remained within normal limits in the Veteran's right ear:


HERTZ

1000
2000
3000
4000
RIGHT
10
20
20
15
The speech recognition score was 96 percent for the right ear.  The VA audiologist found acoustic immittance and acoustic reflexes to be normal.  No etiology opinion was provided.  

Overall, the in- and post-service audiometric and speech discrimination testing results do not support a finding that the Veteran has hearing loss in the right ear to an extent that is recognized as a disability for VA purposes.  Specifically, the Veteran's pure tone thresholds and speech recognition scores have not met even the minimum requirements of 38 C.F.R. § 3.385 in the right ear.  Therefore, the Veteran does not have a hearing loss disability in that ear. 

The Board has considered the Veteran's statements that he currently has difficulty hearing and has attributed such difficulty to in-service noise exposure.  However, the fundamental determination as to whether there exists hearing loss to an extent recognized as a disability for VA purposes is governed by the requirements of 38 C.F.R. § 3.385, which does not authorize a finding of a hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation in the right ear.  In other words, the Board is bound by the testing results, and has no discretion in this regard. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Thus, where, as here, the competent, probative evidence establishes that the Veteran does not have the right ear hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  As the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met, the claim for service connection for right ear hearing loss must be denied. 

The Board further notes that the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Moreover, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra.  However, while the Veteran is competent and credible as to his lay perceptions of hearing loss, he is not competent to designate his current level of loss of hearing acuity as meeting the criteria of a disability pursuant to 38 C.F.R. § 3.385.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

In a decision issued in November 2014, the AOJ granted an increased rating for adjustment disorder with mixed anxiety and depressed mood, migraine headaches, a lumbar sprain with degenerative disc disease, and radiculopathy of the bilateral lower extremities.  Thereafter, in January 2015, the Veteran entered a notice of disagreement as to the increased ratings of those four issues.  In a November 2015 statement, he indicated that he no longer wished to appeal the rating of the bilateral lower extremities.  

In January 2016, the AOJ denied the Veteran's claim for service connection for urinary dysfunction.  In March 2016, the Veteran filed a notice of disagreement as to that decision.  To date, to statement of the case has been issued concerning any of these issues. 
When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its outcome, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon, supra.  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issues of entitlement to a rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood (claimed as depression); a rating in excess of 30 percent for migraine headaches; a rating in excess of 20 percent for lumbar sprain with degenerative disc disease (claimed as back injury); and for service connection for urinary dysfunction. Advise the Veteran of the time period in which to perfect his appeal. If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


